ASSIGNMENT OF CONTRACT

THIS ASSIGNMENT OF CONTRACT (the “Assignment”) is made as of the 29th day of

August, 2007 by Triple Net Properties, LLC, a Virginia limited liability company
(“Assignor”) to Apartment REIT Towne Crossing, LP, a Texas limited partnership
(“Assignee”).

RECITALS

Assignor and FS Towne Crossing, Ltd., a Texas limited partnership entered into
that certain Purchase and Sale Agreement, dated February 21, 2007, as amended
(as amended, the “Contract”) with respect to certain property known as Towne
Crossing Apartments, located in Tarrant County, Texas, as more particularly
described in the Contract. Assignor desires to assign all of its rights, title
and interest in and to the Contract to Assignee.

AGREEMENT

FOR and in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Assignor hereby assigns all of its rights, title and interest in and to the
Contract to Assignee.

Assignee by its execution of this Assignment hereby assumes all of Assignor’s
obligations under the Contract.

WITNESS the following signatures:

                      ASSIGNOR:   TRIPLE NET PROPERTIES, LLC,             a
Virginia limited liability company             By:   /s/ Jack Maurer        
 
      Name:   Jack Maurer  
 
        Title:   Executive Vice President     ASSIGNEE:   APARTMENT REIT TOWNE
CROSSING, LP,             a Texas limited partnership             By:  
Apartment REIT Towne Crossing GP, LLC,             a Delaware limited liability
company         Its:   General Partner                 By:   NNN Apartment REIT
Holdings, L.P.,             a Virginia limited partnership    
 
      Its:   Manager  
 
            By:   NNN Apartment REIT, Inc.,                 a Maryland
corporation
 
          Its:   General Partner  

 
              By:
Name:
Its:   /s/ Andrea R. Biller
Andrea R. Biller
Secretary

#1396050 v1 021255.04908

